In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of the House of Representatives for the 7th Congressional District, Queens County, the appeal is from a judgment of the Supreme Court, Queens County, entered June 11, 1970, which invalidated said designating petitions. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.